Order entered September 16, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00820-CR

                             CESAR ARMIJO, JR., Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 401-80654-2014

                                         ORDER
       We GRANT Official Court Reporter Kimberly Tinsley’s September 14, 2015 request for

an extension of time to file the reporter’s record. The reporter’s record shall be due THIRTY

DAYS from the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE